                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    EDDIE GRIFFIN, #N83899,                            )
                                                       )
                  Plaintiff,                           )
                                                       )
    vs.                                                )        Case No. 18−cv–00729−SMY
                                                       )
    JOHN BALDWIN,                                      )
    JEANNE CAMPANELLA, and                             )
    MAJOR COX,                                         )
                                                       )
                  Defendants.                          )

                                   ORDER DISMISSING CASE

YANDLE, District Judge:

          Plaintiff Eddie Griffin filed this action pursuant to 42 U.S.C. § 1983 for constitutional

deprivations that occurred in connection with an alleged rape at Vienna Correctional Center. The

Complaint (Doc. 1) did not survive screening under 28 U.S.C. § 1915(e)(2) and was dismissed

without prejudice on May 16, 2018. (Doc. 16). Plaintiff filed a First Amended Complaint that

also failed to survive screening and was dismissed 1 on September 10, 2018. (Doc. 21). He was

granted leave to file a Second Amended Complaint on or before October 9, 2018, and this deadline

was extended at his request to December 3, 2018. (Doc. 23). Plaintiff was also warned that the

action would be dismissed with prejudice, if he did not amend by this deadline. (Doc. 21, p. 5).

          Plaintiff missed the extended deadline for filing his Second Amended Complaint. He has

not requested another extension. In fact, Plaintiff’s mail was returned to the Court undelivered on

October 29, 2018. (Doc. 26). He has not provided the Court with an updated address.




1
    An unrelated claim (Count 2) was severed from the First Amended Complaint.
                                                   1
        The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with two court orders (Docs. 21, 23) and to

prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal does not count as one of Plaintiff’s

three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g) because he was not a prisoner

at the time of filing this action.

                                             Disposition

        IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with Orders to file a Second Amended Complaint on or before October

9, 2018 (Doc. 21), and December 3, 2018 (Doc. 23) and Plaintiff’s failure to prosecute his claims.

See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal does not count as one of Plaintiff’s three

allotted “strikes” within the meaning of § 1915(g) because he was not a prisoner at the time of

filing this action.

        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal. See FED. R. APP. P. 24(a)(1)(C).

A proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the



                                                   2
30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than

twenty-eight (28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 12/7/2018


                                                    s/ STACI M. YANDLE
                                                    U.S. District Judge




                                               3
